DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Status of Claims
This action is in reply to the filing of 10/25/2021. Note that there are currently no amendments to the latest claims of  09/22/2020, and that the below represents those claims: 
Claims 1, 3, 6, 8, 10, 13, and 15 have been amended by Applicant.
Claims  7 and 14 were previously presented by Applicant.
Claims 2, 4 - 5, 9,  and 11 - 12 remain as original. 



Allowable Subject Matter

Claims 1 - 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101; 112 (a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; and 112 (b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  

Response to Arguments
The 35 USC 103 rejection of all claims has been withdrawn based on Applicant's arguments of 10/25/2021. The 35 USC 103 rejection was withdrawn because the references individually and in combination constituting the closest prior art of record (Tamminaro in view of Rodriguez) fail to teach or render obvious the claim limitations above. 

The rejection pursuant to 35 USC 101 was previously withdrawn in the Final office action of 07/23/2021. Upon further review however, the said rejection has again been made (see below 35 USC 101 analysis). There are no presently pending 35 USC 101 arguments, because the above noted arguments of 10/25/2021 addressed only 35 USC 103.





Claim Rejections - 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1 - 15 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method (process), independent claim 8 is directed to a system (machine), and independent claim 15 is directed to a non-transitory computer readable medium (composition), which are all statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Note that the claims as amended are mirrored as follows: 1,8,15     2,9      3,10,      4,11       5,12      6,13   and   7,14. For the purposes of 35 USC 101, independent method claim set 1 - 7 is below analyzed per 35 USC 101 as it sufficiently represents claim set 7 - 14 (system) and claim 15 (CRM).
Independent Claim 1 essentially recites, in part, the limitations of:
receiving payment card account data; determining whether the data matches an authentication key(s) associated with a function(s); authorizing  a transaction; transmitting data corresponding to an identifier; selecting and implementing a function.  
The independent claim(s) above noted recites the abstract idea of:
Authorizing a transaction to determine identification and authentication.
The above independent claim limitation, under its broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a commercial interaction such as sales activities or business relations. The limitation thus falls within the “Certain Methods of Organizing Human Activity”  grouping of abstract ideas. The activity set forth in the amended claims can be comparatively performed by a human. For example, a transaction conducted at a point of sale could have the cashier take certain identifying and authenticating information directly from the customer for authorization purposes, then match them with available payment avenues.     (Step 2A - Prong 1: YES. The independent claims recite an abstract idea).
The above cited independent claim limitations do not integrate the abstract idea into a practical application because those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea as above noted. The above   processor, authentication engine, terminal device, database, and non-transitory computer usable medium  limitations of the independent claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). They amount to no more than mere instructions to perform the judicial exception (abstract idea) by applying generic computer components to it. The recitation of generic computer components in a claim do not necessarily preclude that claim from reciting an abstract idea. The independent claims' additional elements do not integrate the articulated abstract idea into a practical Step 2A-Prong 2: NO. The additionally claimed elements in the independent claims do not integrate the abstract idea into a practical application).
The independent claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The additional elements of the independent claims do not change the outcome of the analysis.  Claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The independent claims do not provide significantly more than the judicial exception).
Dependent  claims     2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, and 14  all further articulate the abstract idea set forth in the independent claim(s) by further reciting the limitations of: 
wherein the transmitted financial history information is displayed ... at the terminal device (2,9); wherein selection of the predefined function from among the first and second predefined functions is based exclusively on the association between the selected predefined function and the authentication key that has been matched with the received user authentication information (3,10); wherein the financial history information is retrieved from at least one of a card network database and an acquirer network database (4,11); wherein the financial history information comprises data retrieved from both the card network database and the acquirer network database (5,12); wherein responsive to selection of the second designated function, a service fee associated with transmission of financial history information is charged to the payment card, and a first share of the service fee is credited to the card network and a second share of the service fee is credited to the issuer network (6,13), and wherein responsive to selection of the second designated function, a service fee associated with transmission of financial history information is charged to the payment card (7,14).
Claims 1 - 15 are rejected pursuant to 35 USC 101.



Conclusion
The following prior art made of record is considered pertinent to applicant's disclosure:
Tamminaro (WO2008027621) - A mobile payment platform and service provides a fast, easy way to make payments by users of mobile devices. The platform also interfaces with nonmobile channels and devices such as e-mail, instant messenger, and Web. In an implementation, funds are accessed from an account 
Rodriguez (US20150106274A1) - A method, non-transitory computer readable medium, and apparatus for authorizing a credit card transaction are disclosed. For example, the method receives a request to validate a transaction with a vendor using a credit card account, sends a request to an owner of the credit card account for a personal identification number (PIN) associated with the credit card account, wherein the PIN comprises one or more parameters, receives the PIN, determines that the PIN matches one of one or more PINs that were generated and associated with the credit card account and that each one of the one or more parameters associated with the PIN is met by the transaction and authorizes the transaction with the vendor using the credit card account.
Villa-Real (US20160012445A1) - All-in-one wireless mobile telecommunication devices, methods and systems providing greater customer-control, instant-response anti-fraud/anti-identity theft protections with instant alarm, messaging and secured true-personal identity verifications for numerous registered 
Kelley (US20060157553A1) - A secure credit card provides for secure transactions by users other than a holder of the secure credit card by providing storage for additional personal identification numbers (PINs) for authorized users. Transactions for authorized users may be controlled in accordance with individual user profiles stored in the secure credit card and which may be freely and flexibly established in regard to transaction amount, merchant restrictions and the like in response to recognition of a PIN corresponding to a holder of the secure credit card to whom the card is issued.
Sultan (US20190164161A1) - A method and device for financial institutions is provided, comprising a standard bank management computer incorporating a code 
Kane (US20050049969A1) -  This invention is a method of establishing and associating personal identification information to a checking account so that the personal identification information must be entered by the customer, the personal identification information and checking account information transmitted to a remote location for verification, and then a verification message sent from the remote location to the merchant at the point of presentment before the check is accepted by the merchant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270 - 0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MATTHEW COBB/            Examiner, Art Unit 3698


/ELIZABETH H ROSEN/           Primary Examiner, Art Unit 3698